                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


MEGHAN NICOLE QUINN,                      )
                                          )
                         PLAINTIFF        )
                                          )
V.                                        )     CIVIL NO. 2:18-CV-149-DBH
                                          )
U.S. PRISONER TRANSPORT, INC.,            )
ET AL.,                                   )
                                          )
                         DEFENDANTS       )


       ORDER AFFIRMING RECOMMENDED DECISION AND ORDER
            OF THE MAGISTRATE JUDGE, AND ORDER ON
           DEFENDANT ROBINSON’S MOTION TO DISMISS
                 THE FIRST AMENDED COMPLAINT


      On January 17, 2019, the United States Magistrate Judge filed with the

court, with copies to counsel, his Order on Motion for Leave to Amend Complaint

and Recommended Decision on Defendant’s Motion to Dismiss (ECF No. 39). On

January 31, 2019, the defendant Andrew Robinson filed an objection to the

Recommended Decision (ECF No. 41), and an appeal of the Order on Motion for

Leave to Amend Complaint (ECF No. 42).

      I have reviewed and considered the Recommended Decision, together with

the entire record. I have made a de novo determination of all matters adjudicated

by the Recommended Decision, and I concur with the recommendations and

findings of the United States Magistrate Judge for the reasons set forth in the

Recommended Decision, and determine that no further proceeding is necessary.
         I have reviewed and considered the Magistrate Judge’s Order on Motion

for Leave to Amend Complaint.       I concur with the Magistrate Judge’s Order

because it is neither clearly erroneous nor contrary to law, and determine that

no further proceeding is necessary.

         It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED.        The defendant Robinson’s motion to dismiss is

DENIED.

         The defendant Robinson’s objection is OVERRULED and the Magistrate

Judge’s ruling on the Motion for Leave to Amend Complaint is AFFIRMED because

the Order is neither clearly erroneous nor contrary to law. See Fed. R. Civ. P.

72(a).

         The defendant Robinson’s motion to dismiss the First Amended Complaint

(ECF No. 44) is DENIED for the reasons set forth in the earlier Recommended

Decision of the Magistrate Judge.

         SO ORDERED.

         DATED THIS 3RD DAY OF APRIL, 2019

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE




                                                                               2
